DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 17 & 19-20 are rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by Ogo et al., Pub. No.: US 20090039202 A1.

Regarding claim 1, Ogo et al. discloses an artificial satellite for performing 
an attitude change thereof by each of a plurality of control moment gyros, the artificial satellite comprising ([0027] FIG. 1 is an illustration for describing an example of the 

    PNG
    media_image1.png
    345
    409
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    47
    156
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    113
    386
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    458
    604
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    166
    171
    media_image5.png
    Greyscale

receiver to receive gimbal angle trajectory parameters indicating a gimbal angle trajectory of each of the control moment gyros ([0009] “It is useful to previously perform off-line path planning of the gimbal angle operation in order to avoid singularity and secure sufficient input output gain.” & [0046] However, in case of a CMG system, it is a non-linear, time varying system in the output torque relative to the gimbal angular velocity that is the input to the system. Since the input depends upon the driving path of the gimbal angle .phi., it is impossible to geometrically calculate the output torque based upon the installed configuration unlike the RW system. Although the CMG provides the output torque basically in proportion to the input gimbal angular velocity d.phi./dt, it has an inherent characteristic to provide an insufficient output torque about a certain axis near singularity even if a large gimbal angular velocity d.phi./dt is inputted. Moreover, on the singularity, the output torque about a certain axis is zero even for infinite gimbal angular velocity d.phi./dt.. [0044] As described hereinabove, the CMG system outputs a torque in proportion to the angular velocity of the gimbal angle. Accordingly, it can be said that the CMG driving rule is an algorithm for making a decision how to drive the gimbal angle of each CMG in order to obtain the necessary torque. Difficulties in the CMG driving rule include "non-linear time varying system" and the "singularity" inherent to the CMG system.) calculated by using as prerequisites
(i)satisfying boundary conditions of attitude angle and attitude angular velocity of a start time and a completion time of the attitude change of the artificial satellite ([0077] Although they take various gimbal angle configurations from the start to the end of the attitude change, FIG.7A verifies that the case of applying the "anisotropic weighted gradient method (AWGM)" enables to provide a larger input output gain in the torque output direction as compared to the case of applying the conventional "gradient method (GM)".), and 

an acceleration interval in which a driving capacity of the gimbal is used to accelerate rotation of the artificial satellite ([0075] FIG. 6 is exemplary large angle attitude change simulation results to clearly show the effectiveness of "anisotropic weighted gradient method (AWGM)" to increase the input output gain in the main torque direction against conventional gradient method (GM). In this figure, the angle .theta., the angular velocity d.theta./dt and the angular acceleration d.sup.2.theta./dt.sup.2 and input output gain in the attitude change direction and the gimbal angular velocities d.phi./dt are shown. It is understood that the anisotropic weighted gradient method provides a larger input output gain, that is, provides a larger torque for attitude change acceleration continuously in the direction requiring large torque than the conventional gradient method, thereby enabling to achieve attitude change in a shorter time.), 
a fixed interval in which a gimbal angle of the gimbal is fixed, and the rotation of the artificial satellite is constant, and a deceleration interval in which the driving capacity of the gimbal is used to decelerate the rotation of the artificial satellite([0035] “Principal features of the present invention include efficiently outputting a large torque of a control moment gyro (referred to as CMG below) for attitude change control as an attitude change control actuator that is installed in a space craft such as a satellite or the like, thereby achieving a driving rule for driving each gimbal in the CMG system in such a manner to operate in a real time. It is to be noted herein that the CMG shall mean an actuator capable of rotary controlling the attitude of a satellite and outputting a large torque by a gyro effect in which a flywheel rotating at a constant speed is rotated by a gimbal that has a rotary axis in the perpendicular direction relative to the rotary shaft of the fly wheel.  & [0044] As described time varying system" and the "singularity" inherent to the CMG system. & [0045] In case of finding a proper input for the necessary output torque, it is possible to geometrically calculate the input in the RW system because it is a linear and time constant system. By applying such input, the necessary torque can be obtained as long as the necessary torque is within the maximum output range of the hardware. & [0049] In case of maintaining the attitude, only a small control torque is necessary and it should pay attention to only near the singularity as shown in a zone A1 (where the input output gain is insufficient when the necessary torque is small) in FIG. 3. However, in case of high speed attitude change, there are continuous needs for a large feed forward control torque. Consequently, there is an insufficient input output gain zone A2 (insufficient region in input output gain when a large torque is necessary) in FIG. 3 that is much larger zone than the zone A1 for maintaining the attitude. This means that the CMG system is sensitive to the input output gain in case when a large torque output is necessary.), and 
a controller to reproduce the gimbal angle trajectory from the prerequisites based on the gimbal angle trajectory parameters, and to control the gimbal of the control moment gyro in accordance with the reproduced gimbal angle trajectory ([0035] “Principal features of the present invention include efficiently outputting a large torque of a control moment gyro (referred to as CMG below) for attitude change control as an attitude change control actuator that is installed in a space craft such as a satellite or the like, thereby achieving a driving rule for driving each gimbal in the CMG system in such a manner to operate in a real time. It is to be noted herein that the CMG shall mean an actuator capable of rotary controlling the attitude of a satellite and outputting a large torque by a gyro effect in which a flywheel rotating at a constant speed is rotated by a gimbal that has a rotary axis in the perpendicular direction relative to the rotary shaft of the fly wheel.  & [0044] As described hereinabove, the CMG system outputs a torque in proportion to the angular velocity of time varying system" and the "singularity" inherent to the CMG system. & [0045] In case of finding a proper input for the necessary output torque, it is possible to geometrically calculate the input in the RW system because it is a linear and time constant system. By applying such input, the necessary torque can be obtained as long as the necessary torque is within the maximum output range of the hardware. & [0049] In case of maintaining the attitude, only a small control torque is necessary and it should pay attention to only near the singularity as shown in a zone A1 (where the input output gain is insufficient when the necessary torque is small) in FIG. 3. However, in case of high speed attitude change, there are continuous needs for a large feed forward control torque. Consequently, there is an insufficient input output gain zone A2 (insufficient region in input output gain when a large torque is necessary) in FIG. 3 that is much larger zone than the zone A1 for maintaining the attitude. This means that the CMG system is sensitive to the input output gain in case when a large torque output is necessary.).

Regarding claim 2, Ogo et al. discloses the artificial satellite according to claim 1, wherein, for the gimbal of each of the control moment gyros, the driving capacity is a rated capacity that specifies an upper limit of at least one of a gimbal angular velocity, a gimbal angular acceleration, or a gimbal angular jerk ([0075] FIG. 6 is exemplary large angle attitude change simulation results to clearly show the effectiveness of "anisotropic weighted gradient method (AWGM)" to increase the input output gain in the main torque direction against conventional gradient method (GM). In this figure, the angle .theta., the angular velocity d.theta./dt and the angular acceleration d.sup.2.theta./dt.sup.2 and input output gain in the attitude change direction and the gimbal angular velocities d.phi./dt are shown. It is understood that the anisotropic weighted gradient method provides a larger input output gain, that is, provides a larger torque for attitude change acceleration continuously in the 

Regarding claim 3, Ogo et al. discloses the artificial satellite according to claim 1, wherein, for the gimbal of each of the control moment gyros, the driving capacity is a value obtained by multiplication of a rated capacity by a predetermined proportion, the rated capacity specifying an upper limit of at least one of a gimbal angular velocity, a gimbal angular acceleration, or a gimbal angular jerk ([0065] In other words, an input output gain weighting k.sub.main in the e.sub.main direction and an input output gain k.sub.other in the e.sub.other direction are used as weighting parameters as shown in FIG. 5(B) . Then, the weighting is made by multiplying (1/k.sub.main) in the e.sub.main direction and multiplying (1/k.sub.other) in the e.sub.other direction. This anisotropically weighted input output gain G.sub.aw can be expressed using rotational matrix M.sub.r and virtual weight matrix M.sub.w as follows: G aw = M r T M w M r T / .phi. / t = M r T diag ( 1 / K other , 1 / K other , 1 / k main ) M r T / .phi. / t ##EQU00001## & [0069] As a result, if seen the actual input output gain, the "gradient method (GM)" tends to amplify by (1/k.sub.main) times in the direction with smaller weighting by the weighting parameter (1/k.sub.main), thereby securing a larger gain as shown in FIG. 5(D). In other words, in the main torque direction e.sub.main to have a smaller virtual cost function than in the perpendicular direction to the main torque direction e.sub.other by multiplying (1/k.sub.main) as the weighting, it is further increased by amplifying to (k.sub.main) times, thereby achieving the result of making an ellipse volume having the longer diameter in the required direction.).

Regarding claim 17, Ogo et al. discloses an attitude control method for performing attitude control of an artificial satellite using each of a plurality of control moment gyros ([0027] FIG. 1 is an illustration for describing an example of the CMG(control moment gyro) system in an artificial satellite to which the attitude change control system according to the present invention is applied;), the method comprising: 

an attitude angular velocity of a start time and a completion time of an attitude change of the artificial satellite  ([0077] Although they take various gimbal angle configurations from the start to the end of the attitude change, FIG.7A verifies that the case of applying the "anisotropic weighted gradient method (AWGM)" enables to provide a larger input output gain in the torque output direction as compared to the case of applying the conventional "gradient method (GM)".), and 
a gimbal angle trajectory calculating step of calculating a gimbal angle trajectory of each of the control moment gyros by using as prerequisites  ([0013] (2) an attitude change control method of the above (1), wherein the target profiles of the angle and angular velocity for each gimbal of the CMGs are calculated in a short time depending upon real time data of the detected current angle and angular velocity of the space craft and the current angle and angular velocity of each gimbal of the CMGs, thereby enabling to perform in real time.),
(i) satisfying the boundary conditions set in the attitude boundary conditions setting step ([0077] Although they take various gimbal angle configurations from the start to the end of the attitude change, FIG.7A verifies that the case of applying the "anisotropic weighted gradient method (AWGM)" enables to provide a larger input output gain in the torque output direction as compared to the case of applying the conventional "gradient method (GM)".), and 
(ii) setting for a gimbal of the control moment gyro ([0012] (1) An attitude change control method for controlling the attitude change of a space craft including a plurality of CMGs (control moment gyros) as actuators for controlling attitude of the space craft characterized in generating angular and angular velocity target profiles for each gimbal of 
an acceleration interval in which a driving capacity of the gimbal is used to accelerate rotation of the artificial satellite ([0075] FIG. 6 is exemplary large angle attitude change simulation results to clearly show the effectiveness of "anisotropic weighted gradient method (AWGM)" to increase the input output gain in the main torque direction against conventional gradient method (GM). In this figure, the angle .theta., the angular velocity d.theta./dt and the angular acceleration d.sup.2.theta./dt.sup.2 and input output gain in the attitude change direction and the gimbal angular velocities d.phi./dt are shown. It is understood that the anisotropic weighted gradient method provides a larger input output gain, that is, provides a larger torque for attitude change acceleration continuously in the direction requiring large torque than the conventional gradient method, thereby enabling to achieve attitude change in a shorter time.), 
a fixed interval in which a gimbal angle of the gimbal is fixed, and the rotation of the artificial satellite is constant, and a deceleration interval in which the driving capacity of the gimbal is used to decelerate the rotation of the artificial satellite ([0035] “Principal features of the present invention include efficiently outputting a large torque of a control moment gyro (referred to as CMG below) for attitude change control as an attitude change control actuator that is installed in a space craft such as a satellite or the like, thereby achieving a driving rule for driving each gimbal in the CMG system in such a manner to operate in a real time. It is to be noted herein that the CMG shall mean an actuator capable of rotary controlling the attitude of a satellite and outputting a large torque by a gyro effect in which a flywheel rotating at a constant speed is rotated by a gimbal that has a rotary axis in the perpendicular direction relative to the rotary shaft of the fly wheel.  & [0044] As described hereinabove, the CMG system outputs a torque in proportion to the angular velocity of the gimbal angle. Accordingly, it can be said that the CMG driving rule is an algorithm for making a decision how to drive the gimbal angle of each CMG in order to obtain the necessary torque. Difficulties in the CMG driving rule include "non-linear time varying time constant system. By applying such input, the necessary torque can be obtained as long as the necessary torque is within the maximum output range of the hardware. & [0049] In case of maintaining the attitude, only a small control torque is necessary and it should pay attention to only near the singularity as shown in a zone A1 (where the input output gain is insufficient when the necessary torque is small) in FIG. 3. However, in case of high speed attitude change, there are continuous needs for a large feed forward control torque. Consequently, there is an insufficient input output gain zone A2 (insufficient region in input output gain when a large torque is necessary) in FIG. 3 that is much larger zone than the zone A1 for maintaining the attitude. This means that the CMG system is sensitive to the input output gain in case when a large torque output is necessary.).

Regarding claim 19, Ogo et al. discloses the artificial satellite according to claim 1, wherein, for the gimbal of each of the control moment gyros, the driving capacity is a rated capacity ([0014] (3) An attitude change control method of the above (1), wherein a weighted input output gain is generated by providing different weighting to the input output gain in the torque main direction and in the non-main direction perpendicular thereto for outputting a larger torque in the torque main direction, and the target profiles of the angle and angular velocity for each gimbal of the CMGs are generated by applying the weighted input output gain to the gradient method (GM) for efficiently outputting the torque in the torque main direction. [0075] FIG. 6 is exemplary large angle attitude change simulation results to clearly show the effectiveness of "anisotropic weighted gradient method (AWGM)" to increase the input output gain in the main torque direction against conventional gradient method (GM). In this figure, the angle .theta., the angular velocity d.theta./dt and the angular acceleration d.sup.2.theta./dt.sup.2 and input output gain in the attitude change direction and the gimbal angular velocities d.phi./dt are shown. It is understood that the anisotropic weighted gradient method provides a larger input output gain, that is, provides a larger 

Regarding claim 20, Ogo et al. discloses the artificial satellite according to claim 1, wherein, for the gimbal of each of the control moment gyros, the driving capacity is a value obtained by multiplication of a rated capacity by a predetermined proportion ([0044] As described hereinabove, the CMG system outputs a torque in proportion to the angular velocity of the gimbal angle. Accordingly, it can be said that the CMG driving rule is an algorithm for making a decision how to drive the gimbal angle of each CMG in order to obtain the necessary torque. Difficulties in the CMG driving rule include "non-linear time varying system" and the "singularity" inherent to the CMG system. & [0046] However, in case of a CMG system, it is a non-linear, time varying system in the output torque relative to the gimbal angular velocity that is the input to the system. Since the input depends upon the driving path of the gimbal angle .phi., it is impossible to geometrically calculate the output torque based upon the installed configuration unlike the RW system. Although the CMG provides the output torque basically in proportion to the input gimbal angular velocity d.phi./dt, it has an inherent characteristic to provide an insufficient output torque about a certain axis near singularity even if a large gimbal angular velocity d.phi./dt is inputted. Moreover, on the singularity, the output torque about a certain axis is zero even for infinite gimbal angular velocity d.phi./dt.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogo et al., Pub. No.: US 20090039202 A1 in view of Curey et al., Pub. No.: US 20030014211 A1.

Regarding claim 4, Ogo et al. discloses the artificial satellite according to claim 1. wherein the gimbal angle trajectory calculator uses as the prerequisites setting of the acceleration interval and the deceleration interval ([0013] (2) An attitude change control method of the above (1), wherein the target profiles of the angle and angular velocity for each gimbal of the CMGs are calculated in a short time depending upon real time data of the detected current angle and angular velocity of the space craft and the current angle and angular velocity of each gimbal of the CMGs, thereby enabling to perform in real time.) 
Ogo et al. does not explicitly disclose “gimbal angular jerk” & “acceleration / deceleration interval ”, however Curey et al., US 20030014211 A1, teaches Motion and trajectory data generator for a multi-gimbaled rotating platform and discloses; determined by one pattern of three patterns that are: 
([0018] In order to generate motion data which accurately simulates the movement of a rotating platform, the starting and stopping characteristics of the motion of the platform must be accounted for in order to simulate realistic inertial data. Thus, movement characteristics 16 of the first gimbal are input into the motion generating unit 12, where the movement characteristics 16 include a maximum angular acceleration 18, a maximum angular deceleration 20, a maximum angular rate 22, a step angular jerk 24 of the first gimbal moves between the starting and ending angles, the gimbal will experience values of step angular jerk, angular acceleration, angular deceleration, and angular rate which all vary through the movement of the gimbal. A sample motion timeline is illustrated in FIG. 2, which shows a possible profile of a set of motions equations as a function of time between the starting position and the ending position of a gimbal. The motion timeline can be broken into seven different time regions, where the characteristics of the motion of the gimbal within each time region will respectively differ based upon how the gimbal is operating. Transition times (t0, t1, t2, t3, t4, t5, t6, t7) between the time regions which define the length of each time region are determined based upon the input movement characteristics of the gimbal and the input degree of movement. At transition time t0, an initial torque will be applied to move the gimbal from its starting position, resulting in the angular jerk and the ramping angular acceleration as shown in time region A. At transition time t1, the greatest amount of torque is being applied to the gimbal, where maximum acceleration of the gimbal is reached while the angular rate continues to build as shown in time region B. At transition time t2, the acceleration of the gimbal is slowed down as the gimbal approaches its maximum rate, as shown in time region C. At transition time t3, the gimbal is no longer accelerating as it has reached its maximum rate as shown in time region D. As the gimbal will eventually be required to stop, the gimbal begins to decelerate at transition time t4 which also decreases the angular rate as shown in time region E. Once the highest amount of torque to slow down the gimbal is being applied, the gimbal will reach maximum deceleration at transition time t5 which continues to decrease the angular rate as shown in time region F. At transition time t6, the gimbal will angular rate is decreasing as shown in time region G. At transition time t7, the gimbal has reached the desired ending angle and all values of rate, acceleration, and jerk should be at zero at this point.)
a first driving pattern in which the driving capacity contributes to the gimbal angular velocity, the gimbal angular acceleration, and the gimbal angular jerk ([0042] If the gimbal is determined to fail to achieve all three maxima, then the parameters for the maximum acceleration, maximum deceleration, and maximum rate are recomputed in step 446 and subsequently utilized in computing the set of motion equations according to the following equations: Max Accel=J*t.sub.1, Max Rate=J*t.sub.1.sup.2 ,Max Decel=-J*(t.sub.5-t.sub.3) & [0042] If the gimbal is determined to fail to achieve all three maxima, then the parameters for the maximum acceleration, maximum deceleration, and maximum rate are recomputed in step 446 and subsequently utilized in computing the set of motion equations according to the following equations: Max Accel=J*t.sub.1, Max Rate=J*t.sub.1.sup.2, Max Decel=-J*(t.sub.5-t.sub.3)),
a second driving pattern in which the driving capacity contributes to the gimbal angular acceleration and the gimbal angular jerk ([0034] If the gimbal is determined to fail to achieve both maximum deceleration and maximum rate, then the parameters for the maximum deceleration and maximum rate are recomputed in step 422 and subsequently utilized in computing the set of motion equations according to the following equations: Max Rate=Max Accel*t.sub.2, Max Decel=-J*(t.sub.5-t.sub.3) & [0038] If the gimbal is determined to fail to achieve both maximum acceleration and maximum rate, then the parameters for the maximum acceleration and maximum rate are recomputed in step 434 and subsequently utilized in computing the set of motion equations according to the following equations: Max Accel=J*t.sub.1, Max Rate=Max Accel*t.sub.1, & [0040] If the gimbal is determined to fail to achieve both maximum acceleration and maximum deceleration, then the parameters for the maximum acceleration and maximum deceleration are recomputed in step 440 and subsequently utilized in computing the set of motion equations according to the following equations: Max Accel=J*t.sub.1, Max Decel=-J*(t.sub.5-t.sub.4)),
gimbal is determined to only fail to achieve maximum deceleration, then the parameters for the maximum deceleration are recomputed and utilized in computing the set of motion equations, wherein the maximum deceleration is recomputed in step 416 according to the following equation: Max Decel=-J*(t.sub.5-t.sub.4). & [0036] If the gimbal is determined to fail to achieve maximum acceleration, then the parameter for the maximum acceleration is recomputed in step 428 and subsequently utilized in computing the set of motion equations according to the following equation: Max Accel=J*t.sub.1).).
Curey et al. teaches that these features are useful in order for generating motion and trajectory data for a multi-gimbaled rotating platform (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Curey et al. with the system disclosed by OGO et al. in order for generating motion and trajectory data for a multi-gimbaled rotating platform. A motion generating unit is provided for generating a set of motion equations for each degree of rotational freedom of the multi-gimbaled rotating platform, where the set of motion equations define the rotational movement of the platform about the pivot point of the gimbals between their starting position and ending position. Movement characteristics of the gimbals are provided to the motion generating unit for computing the set of motion equations, where the movement characteristics include a maximum angular acceleration, a maximum angular deceleration, a maximum angular rate, and a step angular jerk of the gimbal (see para.[0008]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogo et al., Pub. No.: US 20090039202 A1, in view of Curey et al., Pub. No.: US 20030014211 A1, further in view of Bailey, Pub. No.: US 20100140413 A1.

Regarding claim 5, Ogo et al. discloses the artificial satellite according to claim 4.
Ogo et al. does not explicitly disclose “gimbal angle trajectory calculator selects one pattern from the three patterns ”, however Bailey, US 20100140413 A1, teaches METHOD FOR MAXIMUM DATA COLLECTION WITH A CONTROL MOMENT GYROSCOPE CONTROLLED SATELLITE and discloses, wherein the gimbal angle trajectory calculator selects one pattern from the three patterns in accordance with a magnitude of a difference between the gimbal angle at the start time and a fixed gimbal angle of the fixed interval ([0064] “The maneuver in FIGS. 4A-C is designed by determining the desired final angular momentum, identifying the gimbal angle vectors that provide that final angular momentum, selecting the gimbal angle vector that requires the CMG's to move the least distance, calculating the gimbal angle trajectories (FIG. 4A) from the initial gimbal angle vector to the final gimbal angle vector, and calculating the gimbal rate trajectories (FIG. 4B) by maximizing the velocity of the CMG that moves the farthest and scaling the other three CMG's proportionately.” & [0070] Additionally, in embodiments of the invention, the duration of the maneuver is shorter than the prior art maneuver. As shown in FIGS. 3A and 4A, the duration of the maneuver in FIG. 3A is about 4.5 seconds, while the duration of the maneuver in FIG. 4A is about 3.5 seconds. Thus, the straight trajectory in gimbal angle space provides a shorter duration maneuver than the straight trajectory in angular momentum space. As mentioned above, more torque is available in gimbal angle space, as it is free of singularities. Thus the CMG's can get up to full speed faster, which reduces the duration of the maneuver. The gimbal-angle trajectory is faster because the limiting parameter, gimbal rate, is in the gimbal angle space. ).
Bailey teaches that these features are useful in order  for maneuvering an imaging satellite, to change the attitude of the satellite. (see para. [0010]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Bailey with the system disclosed by OGO et al. in order to provide a method for changing the attitude of a satellite that is controlled by a plurality of control moment gyroscopes  (see para.[0011]).

Regarding claim 6, Ogo et al. discloses the artificial satellite according to claim 1.
Ogo et al. does not explicitly disclose “gimbal angle trajectory calculator selects one pattern from the three patterns ”, however Bailey, US 20100140413 A1, teaches METHOD FOR MAXIMUM DATA COLLECTION WITH A CONTROL MOMENT GYROSCOPE CONTROLLED SATELLITE and discloses, wherein the gimbal angle trajectory calculator 
(i) determines an end edge time of the gimbal angle trajectory of each of the gimbals in accordance with a magnitude of the gimbal angle of the fixed interval ([0064] “The maneuver in FIGS. 4A-C is designed by determining the desired final angular momentum, identifying the gimbal angle vectors that provide that final angular momentum, selecting the gimbal angle vector that requires the CMG's to move the least distance, calculating the gimbal angle trajectories (FIG. 4A) from the initial gimbal angle vector to the final gimbal angle vector, and calculating the gimbal rate trajectories (FIG. 4B) by maximizing the velocity of the CMG that moves the farthest and scaling the other three CMG's proportionately.” & [0070] Additionally, in embodiments of the invention, the duration of the maneuver is shorter than the prior art maneuver. As shown in FIGS. 3A and 4A, the duration of the maneuver in FIG. 3A is about 4.5 seconds, while the duration of the maneuver in FIG. 4A is about 3.5 seconds. Thus, the straight trajectory in gimbal angle space provides a shorter duration maneuver than the straight trajectory in angular momentum space. As mentioned above, more torque is available in gimbal angle space, as it is free of singularities. Thus the CMG's can get up to full speed faster, which reduces the duration of the maneuver. The gimbal-angle trajectory is faster because the limiting parameter, gimbal rate, is in the gimbal angle space. )., and 
(ii) determines the gimbal angle trajectory so as to satisfy the attitude angle and the attitude angular velocity of the start time and the completion time of the attitude change ([0042] As shown in FIG. 1, the pyramid configuration CMG system comprises four SG-CMGs attitude change of the satellite. Generally, such redundancy in the CMG system is used for avoiding the singularity that will be described hereinafter. & [0050] Now, shown in FIG. 4 is a functional block diagram of the satellite attitude control system to which the present invention is applied. That is, FIG. 4 is a functional block diagram to show the construction of an exemplified attitude change control system according to the present invention. As shown in FIG. 4, the attitude change control system 100 comprises gyro sensors (or gyro scopes) 20 that are attitude information sensors for detecting attitude information for space craft dynamics 50 representing attitude dynamics of the space craft (satellite) in which the attitude change control system 100 is installed, optical sensors 30, a CMG (Control Moment Gyro) 40 that is an actuator for the space craft dynamics 50 or for moving the attitude of the satellite, and an attitude control electronics (ACE) 10 for outputting instructions to the gimbal of the CMG 40 by utilizing information from the gyro scopes 20 and the optical sensors 30. It is to be noted herein that the gyro scopes 20 detect the attitude angular velocity d.theta./dt of the space craft dynamics 50 or the satellite and the optical sensors 30 detect the attitude angle .theta. of the space craft dynamics 50 or the satellite. ).
Bailey teaches that these features are useful in order  for maneuvering an imaging satellite, to change the attitude of the satellite. (see para. [0010]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Bailey with the system disclosed by OGO et al. in order to provide a method for changing the attitude of a satellite that is controlled by a plurality of control moment gyroscopes movable through gimbal angles. The method includes selecting a target for imaging, and determining a final  (see para.[0011]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ogo et al., Pub. No.: US 20090039202 A1, in view of Lim et al., Pub. No.: US 20160355279 A1.

Regarding claim 7, Ogo et al. discloses an attitude control system for performing attitude control of an artificial satellite, the attitude control system ([0027] FIG. 1 is an illustration for describing an example of the CMG(control moment gyro) system in an artificial satellite to which the attitude change control system according to the present invention is applied;) comprising:
the artificial satellite to change attitude by each of a plurality of control moment gyros ([0035] “Principal features of the present invention include efficiently outputting a large torque of a control moment gyro (referred to as CMG below) for attitude change control as an attitude change control actuator that is installed in a space craft such as a satellite or the like, thereby achieving a driving rule for driving each gimbal in the CMG system in such a manner to operate in a real time. It is to be noted herein that the CMG shall mean an actuator capable of rotary controlling the attitude of a satellite and outputting a large torque by a gyro effect in which a flywheel rotating at a constant speed is rotated by a gimbal that has a rotary axis in the perpendicular direction relative to the rotary shaft of the fly wheel.); and
Ogo et al. does not explicitly disclose “ground station to transit information”, however Lim et al., US 20160355279 A1, teaches RAPID SLEW AND SETTLE SYSTEMS FOR SMALL SATELLITES and discloses; 
a ground station to transmit information for attitude control to the artificial satellite, wherein the ground station comprises ([0071] FIG. 25 is a schematic block diagram showing a satellite and corresponding ground station, in accordance with one exemplary embodiment & [0178] FIG. 25 is a schematic block diagram showing a satellite 110 and corresponding ground station 130, in accordance with one exemplary embodiment. Among 
Lim et al. teaches that these features are useful in order to provide a satellite attitude control system for a satellite comprises four hybrid control moment gyroscopes arranged in a pyramid configuration (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Lim et al. with the system disclosed by OGO et al. in order to provide a satellite attitude control system for a satellite comprises four hybrid control moment gyroscopes arranged in a pyramid configuration, with each hybrid control moment gyroscope including a control moment gyroscope actuator and a reaction wheel actuator, and further comprises a retargeting controller for retargeting the satellite from an initial state through a desired slew and settle maneuver to a desired final state using path and endpoint constrained time-optimal control. (see para. [0027]).
Further Ogo discloses;
an attitude boundary condition setter to set boundary conditions of an attitude angle and an attitude angular velocity of a start time and a completion time of an attitude change of the artificial satellite  ([0077] Although they take various gimbal angle configurations from the start to the end of the attitude change, FIG.7A verifies that the case of applying the "anisotropic weighted gradient method (AWGM)" enables to provide a larger input output gain in the torque output direction as compared to the case of applying the conventional "gradient method (GM)".),
a gimbal angle trajectory calculator to calculate a gimbal angle trajectory of each of the control moment gyros by using as prerequisites ([0013] (2) An attitude change control 
(i) satisfying the boundary conditions set by the attitude boundary condition setter ([0077] Although they take various gimbal angle configurations from the start to the end of the attitude change, FIG.7A verifies that the case of applying the "anisotropic weighted gradient method (AWGM)" enables to provide a larger input output gain in the torque output direction as compared to the case of applying the conventional "gradient method (GM)".), and
(ii) setting for a gimbal of the control moment gyro ([0012] (1) An attitude change control method for controlling the attitude change of a space craft including a plurality of CMGs (control moment gyros) as actuators for controlling attitude of the space craft characterized in generating angular and angular velocity target profiles for each gimbal of the CMGs for efficiently outputting a torque in the main direction that requires a torque for changing the attitude as compared to that in the non-main direction perpendicular to the main direction in which relatively less torque is required.):
an acceleration interval in which a driving capacity of the gimbal is used to accelerate rotation of the artificial satellite  ([0075] FIG. 6 is exemplary large angle attitude change simulation results to clearly show the effectiveness of "anisotropic weighted gradient method (AWGM)" to increase the input output gain in the main torque direction against conventional gradient method (GM). In this figure, the angle .theta., the angular velocity d.theta./dt and the angular acceleration d.sup.2.theta./dt.sup.2 and input output gain in the attitude change direction and the gimbal angular velocities d.phi./dt are shown. It is understood that the anisotropic weighted gradient method provides a larger input output gain, that is, provides a larger torque for attitude change acceleration continuously in the direction requiring large torque than the conventional gradient method, thereby enabling to achieve attitude change in a shorter time.),  
constant speed is rotated by a gimbal that has a rotary axis in the perpendicular direction relative to the rotary shaft of the fly wheel.  & [0044] As described hereinabove, the CMG system outputs a torque in proportion to the angular velocity of the gimbal angle. Accordingly, it can be said that the CMG driving rule is an algorithm for making a decision how to drive the gimbal angle of each CMG in order to obtain the necessary torque. Difficulties in the CMG driving rule include "non-linear time varying system" and the "singularity" inherent to the CMG system. & [0045] In case of finding a proper input for the necessary output torque, it is possible to geometrically calculate the input in the RW system because it is a linear and time constant system. By applying such input, the necessary torque can be obtained as long as the necessary torque is within the maximum output range of the hardware. & [0049] In case of maintaining the attitude, only a small control torque is necessary and it should pay attention to only near the singularity as shown in a zone A1 (where the input output gain is insufficient when the necessary torque is small) in FIG. 3. However, in case of high speed attitude change, there are continuous needs for a large feed forward control torque. Consequently, there is an insufficient input output gain zone A2 (insufficient region in input output gain when a large torque is necessary) in FIG. 3 that is much larger zone than the zone A1 for maintaining the attitude. This means that the CMG system is sensitive to the input output gain in case when a large torque output is necessary.), and 

a transmitter to transmit the gimbal angle trajectory parameters , and the artificial satellite comprises a receiver to receive the gimbal angle trajectory parameters , and a controller to reproduce the gimbal angle trajectory from the prerequisites based on the gimbal angle trajectory parameters, and to control the gimbal of the control moment gyro in accordance with the reproduced gimbal angle trajectory ([0009] “It is useful to previously perform off-line path planning of the gimbal angle operation in order to avoid singularity and secure sufficient input output gain.” & [0046] However, in case of a CMG system, it is a non-linear, time varying system in the output torque relative to the gimbal angular velocity that is the input to the system. Since the input depends upon the driving path of the gimbal angle .phi., it is impossible to geometrically calculate the output torque based upon the installed configuration unlike the RW system. Although the CMG provides the output torque basically in proportion to the input gimbal angular velocity d.phi./dt, it has an angle of each CMG in order to obtain the necessary torque. Difficulties in the CMG driving rule include "non-linear time varying system" and the "singularity" inherent to the CMG system.), & [0035] “Principal features of the present invention include efficiently outputting a large torque of a control moment gyro (referred to as CMG below) for attitude change control as an attitude change control actuator that is installed in a space craft such as a satellite or the like, thereby achieving a driving rule for driving each gimbal in the CMG system in such a manner to operate in a real time. It is to be noted herein that the CMG shall mean an actuator capable of rotary controlling the attitude of a satellite and outputting a large torque by a gyro effect in which a flywheel rotating at a constant speed is rotated by a gimbal that has a rotary axis in the perpendicular direction relative to the rotary shaft of the fly wheel.  & [0044] As described hereinabove, the CMG system outputs a torque in proportion to the angular velocity of the gimbal angle. Accordingly, it can be said that the CMG driving rule is an algorithm for making a decision how to drive the gimbal angle of each CMG in order to obtain the necessary torque. Difficulties in the CMG driving rule include "non-linear time varying system" and the "singularity" inherent to the CMG system. & [0045] In case of finding a proper input for the necessary output torque, it is possible to geometrically calculate the input in the RW system because it is a linear and time constant system. By applying such input, the necessary torque can be obtained as long as the necessary torque is within the maximum output range of the hardware. & [0049] In case of maintaining the attitude, only a small control torque is necessary and it should pay attention to only near the singularity as shown in a zone A1 (where the input output gain is insufficient when the necessary torque is small) in FIG. 3. However, in case of high speed attitude change, there are continuous needs for a large feed forward control .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ogo et al., Pub. No.: US 20090039202 A1, in view of Lim et al., Pub. No.: US 20160355279 A1, further in view of Curey et al., Pub. No.: US 20030014211 A1. 

Regarding claim 8, Ogo et al. discloses the attitude control system according to claim 7, wherein the gimbal angle trajectory calculator uses as the prerequisites setting of the acceleration interval and the deceleration interval ([0013] (2) An attitude change control method of the above (1), wherein the target profiles of the angle and angular velocity for each gimbal of the CMGs are calculated in a short time depending upon real time data of the detected current angle and angular velocity of the space craft and the current angle and angular velocity of each gimbal of the CMGs, thereby enabling to perform in real time.) 
Ogo et al. does not explicitly disclose “gimbal angular jerk” & “acceleration / deceleration interval ”, however Curey et al., US 20030014211 A1, teaches Motion and trajectory data generator for a multi-gimbaled rotating platform and discloses; 
determined by one pattern of three patterns that are ([0018] In order to generate motion data which accurately simulates the movement of a rotating platform, the starting and stopping characteristics of the motion of the platform must be accounted for in order to simulate realistic inertial data. Thus, movement characteristics 16 of the first gimbal are input into the motion generating unit 12, where the movement characteristics 16 include a maximum angular acceleration 18, a maximum angular deceleration 20, a maximum angular rate 22, a step angular jerk 24 of the first gimbal, a starting angle 26 representing the position of the gimbal at the beginning of its rotational movement, and an ending angle 28 representing the position of the gimbal at the end of its rotational movement. From these input values, the motion generating unit 12 generates a set of gimbal moves between the starting and ending angles, the gimbal will experience values of step angular jerk, angular acceleration, angular deceleration, and angular rate which all vary through the movement of the gimbal. A sample motion timeline is illustrated in FIG. 2, which shows a possible profile of a set of motions equations as a function of time between the starting position and the ending position of a gimbal. The motion timeline can be broken into seven different time regions, where the characteristics of the motion of the gimbal within each time region will respectively differ based upon how the gimbal is operating. Transition times (t0, t1, t2, t3, t4, t5, t6, t7) between the time regions which define the length of each time region are determined based upon the input movement characteristics of the gimbal and the input degree of movement. At transition time t0, an initial torque will be applied to move the gimbal from its starting position, resulting in the angular jerk and the ramping angular acceleration as shown in time region A. At transition time t1, the greatest amount of torque is being applied to the gimbal, where maximum acceleration of the gimbal is reached while the angular rate continues to build as shown in time region B. At transition time t2, the acceleration of the gimbal is slowed down as the gimbal approaches its maximum rate, as shown in time region C. At transition time t3, the gimbal is no longer accelerating as it has reached its maximum rate as shown in time region D. As the gimbal will eventually be required to stop, the gimbal begins to decelerate at transition time t4 which also decreases the angular rate as shown in time region E. Once the highest amount of torque to slow down the gimbal is being applied, the gimbal will reach maximum deceleration at transition time t5 which continues to decrease the angular rate as shown in time region F. At transition time t6, the gimbal will decrease its deceleration which lessens the degree in which the angular rate is decreasing as shown in time region G. At transition time t7, the gimbal has reached the desired ending angle and all values of rate, acceleration, and jerk should be at zero at this point.): 
gimbal is determined to fail to achieve all three maxima, then the parameters for the maximum acceleration, maximum deceleration, and maximum rate are recomputed in step 446 and subsequently utilized in computing the set of motion equations according to the following equations: Max Accel=J*t.sub.1, Max Rate=J*t.sub.1.sup.2 ,Max Decel=-J*(t.sub.5-t.sub.3) & [0042] If the gimbal is determined to fail to achieve all three maxima, then the parameters for the maximum acceleration, maximum deceleration, and maximum rate are recomputed in step 446 and subsequently utilized in computing the set of motion equations according to the following equations: Max Accel=J*t.sub.1, Max Rate=J*t.sub.1.sup.2, Max Decel=-J*(t.sub.5-t.sub.3)), 
a second driving pattern in which the driving capacity contributes to the gimbal angular acceleration and the gimbal angular jerk ([0034] If the gimbal is determined to fail to achieve both maximum deceleration and maximum rate, then the parameters for the maximum deceleration and maximum rate are recomputed in step 422 and subsequently utilized in computing the set of motion equations according to the following equations: Max Rate=Max Accel*t.sub.2, Max Decel=-J*(t.sub.5-t.sub.3) & [0038] If the gimbal is determined to fail to achieve both maximum acceleration and maximum rate, then the parameters for the maximum acceleration and maximum rate are recomputed in step 434 and subsequently utilized in computing the set of motion equations according to the following equations: Max Accel=J*t.sub.1, Max Rate=Max Accel*t.sub.1, & [0040] If the gimbal is determined to fail to achieve both maximum acceleration and maximum deceleration, then the parameters for the maximum acceleration and maximum deceleration are recomputed in step 440 and subsequently utilized in computing the set of motion equations according to the following equations: Max Accel=J*t.sub.1, Max Decel=-J*(t.sub.5-t.sub.4)), and 
a third driving pattern in which the driving capacity contributes to the gimbal angular jerk ([0030] If the gimbal only fails to achieve maximum rate, then the parameters for the maximum rate are recomputed and utilized in computing the set of motion equations, gimbal is determined to only fail to achieve maximum deceleration, then the parameters for the maximum deceleration are recomputed and utilized in computing the set of motion equations, wherein the maximum deceleration is recomputed in step 416 according to the following equation: Max Decel=-J*(t.sub.5-t.sub.4). & [0036] If the gimbal is determined to fail to achieve maximum acceleration, then the parameter for the maximum acceleration is recomputed in step 428 and subsequently utilized in computing the set of motion equations according to the following equation: Max Accel=J*t.sub.1).).
Curey et al. teaches that these features are useful in order for generating motion and trajectory data for a multi-gimbaled rotating platform (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Curey et al. with the system disclosed by OGO et al. in order for generating motion and trajectory data for a multi-gimbaled rotating platform. A motion generating unit is provided for generating a set of motion equations for each degree of rotational freedom of the multi-gimbaled rotating platform, where the set of motion equations define the rotational movement of the platform about the pivot point of the gimbals between their starting position and ending position. Movement characteristics of the gimbals are provided to the motion generating unit for computing the set of motion equations, where the movement characteristics include a maximum angular acceleration, a maximum angular deceleration, a maximum angular rate, and a step angular jerk of the gimbal (see para.[0008]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ogo et al., Pub. No.: US 20090039202 A1, in view of Lim et al., Pub. No.: US 20160355279 A1, further in view of Curey et al., Pub. No.: US 20030014211 A1, further in view of Bailey, Pub. No.: US 20100140413 A1.

Regarding claim 9, Ogo et al. discloses the attitude control system according to claim 8.
“gimbal angle trajectory calculator selects one pattern from the three patterns ”, however Bailey, US 20100140413 A1, teaches METHOD FOR MAXIMUM DATA COLLECTION WITH A CONTROL MOMENT GYROSCOPE CONTROLLED SATELLITE and discloses, wherein the gimbal angle trajectory calculator selects one pattern from the three patterns in accordance with a magnitude of a difference between the gimbal angle at the start time and a fixed gimbal angle of the fixed interval ([0064] “The maneuver in FIGS. 4A-C is designed by determining the desired final angular momentum, identifying the gimbal angle vectors that provide that final angular momentum, selecting the gimbal angle vector that requires the CMG's to move the least distance, calculating the gimbal angle trajectories (FIG. 4A) from the initial gimbal angle vector to the final gimbal angle vector, and calculating the gimbal rate trajectories (FIG. 4B) by maximizing the velocity of the CMG that moves the farthest and scaling the other three CMG's proportionately.” & [0070] Additionally, in embodiments of the invention, the duration of the maneuver is shorter than the prior art maneuver. As shown in FIGS. 3A and 4A, the duration of the maneuver in FIG. 3A is about 4.5 seconds, while the duration of the maneuver in FIG. 4A is about 3.5 seconds. Thus, the straight trajectory in gimbal angle space provides a shorter duration maneuver than the straight trajectory in angular momentum space. As mentioned above, more torque is available in gimbal angle space, as it is free of singularities. Thus the CMG's can get up to full speed faster, which reduces the duration of the maneuver. The gimbal-angle trajectory is faster because the limiting parameter, gimbal rate, is in the gimbal angle space.).
Bailey teaches that these features are useful in order  for maneuvering an imaging satellite, to change the attitude of the satellite. (see para. [0010]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Bailey with the system disclosed by OGO et al. in order to provide a method for changing the attitude of a satellite that is controlled by a plurality of control moment gyroscopes movable through gimbal angles. The method includes selecting a target for imaging, and (see para.[0011]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogo et al., Pub. No.: US 20090039202 A1, in view of Lim et al., Pub. No.: US 20160355279 A1.

Regarding claim 10, Ogo et al. discloses the attitude control system according to claim 7, wherein, for the gimbal of each of the control moment gyros, the driving capacity is a rated capacity ([0014] (3) An attitude change control method of the above (1), wherein a weighted input output gain is generated by providing different weighting to the input output gain in the torque main direction and in the non-main direction perpendicular thereto for outputting a larger torque in the torque main direction, and the target profiles of the angle and angular velocity for each gimbal of the CMGs are generated by applying the weighted input output gain to the gradient method (GM) for efficiently outputting the torque in the torque main direction. [0075] FIG. 6 is exemplary large angle attitude change simulation results to clearly show the effectiveness of "anisotropic weighted gradient method (AWGM)" to increase the input output gain in the main torque direction against conventional gradient method (GM). In this figure, the angle .theta., the angular velocity d.theta./dt and the angular acceleration d.sup.2.theta./dt.sup.2 and input output gain in the attitude change direction and the gimbal angular velocities d.phi./dt are shown. It is understood that the anisotropic weighted gradient method provides a larger input output gain, that is, provides a larger torque for attitude change acceleration continuously in the direction requiring large torque than the conventional gradient method, thereby enabling to achieve attitude change in a shorter time.).

Regarding claim 11, Ogo et al. discloses the attitude control system according to claim 7, wherein, for the gimbal of each of the control moment gyros, the driving capacity is a value obtained by multiplication of a rated capacity by a predetermined proportion  ([0044] As described hereinabove, the CMG system outputs a torque in proportion to the angular 

Regarding claim 12, Ogo et al. discloses the attitude control system according to claim 10, wherein the transmitter transmits information about the driving capacity, the receiver receives the information about the driving capacity, and the controller reproduces the gimbal angle trajectory by using the driving capacity and the gimbal angle trajectory parameters received by the receiver ([0050] “As shown in FIG. 4, the attitude change control system 100 comprises gyro sensors (or gyro scopes) 20 that are attitude information sensors for detecting attitude information for space craft dynamics 50 representing attitude dynamics of the space craft (satellite) in which the attitude change control system 100 is installed, optical sensors 30, a CMG (Control Moment Gyro) 40 that is an actuator for the space craft dynamics 50 or for moving the attitude of the satellite, and an attitude control electronics (ACE) 10 for outputting instructions to the gimbal of the CMG 40 by utilizing information from the gyro scopes 20 and the optical sensors 30. It is to be noted herein that the gyro scopes 20 detect the attitude angular velocity d.theta./dt of the space craft dynamics 50 or the satellite and the optical sensors 30 detect the attitude angle .theta. of the space craft dynamics 50 or the satellite. & [0052] Although the ACE 10 may comprise control program) together with one or more control logics including a computer such as a CPU. It is also possible to record the attitude control programs in a computer readable recording medium (such as an FDD, a CD, a DVD, an SD memory, a USB memory or the like) for installation on the built-in computer. & [0053] “an attitude estimator 11, an attitude navigator (or an attitude profile calculator) 12, a feed back controller 13, a feed forward controller 14, a CMG gimbal steering law (or a CMG gimbal target profile generator) 15 and a CMG gimbal controller 16.” & [0054] The attitude estimator 11 has a function to estimate the current attitude (or estimated attitude) of the space craft dynamics 50 or the satellite based upon the outputs from the gyro scopes 20 and the optical sensors 30. On the other hand, the attitude navigator 12 has a function to calculate the reference attitude profile of the satellite. & [0055] The feed forward controller 14 calculates the control torque that is necessary for achieving the reference attitude profile based upon the such information as the targeted angle and the angular velocity of the satellite. Also simultaneously calculated is the decoupling amount necessary for avoiding interference between axes that is caused by angular momentum of the satellite. The amounts that are calculated by the feed forward controller 14 are outputted as the torque in a feed forward manner. & [0056] The feed back controller 13 calculates a correction control torque for correcting attitude error components from the reference attitude that are unable to follow by the feed forward control of the feed forward controller 14 based upon the angle and angular velocity of the satellite in the reference direction as well as the current angle and angular velocity of the satellite.” [0057] “The CMG gimbal steering law 15 is a primary circuit block constituting the present invention and is the portion for generating the driving rule as the target profile for the purpose of setting each gimbal angle and angular velocity of the CMG, thereby enabling to efficiently output the torque about the axis necessary for changing to the reference attitude. In this particular embodiment, an algorithm known as the "anisotropic weighted gradient method (AWGM)" is employed for enabling to easily and quickly generate the reference angle and angular velocity for each gimbal in a real time manner based upon the angular information that is one of control torque from the feed forward controller 14, the correction control torque from the feedback controller 13 and the current gimbal condition. & [0058] The CMG gimbal controller 16 provides a minor loop control for enabling the gimbal to perform the reference movement based upon the gimbal angle error and gimbal angular velocity error that are calculated from the current gimbal conditions (angle and angular velocity of each gimbal) that are acquired from gimbal angle and angle sensors in the CMG 40 and the reference gimbal conditions (angle and angular velocity for each gimbal) that are inputted from the CMG gimbal steering law 15.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ogo et al., Pub. No.: US 20090039202 A1, in view of Lim et al., Pub. No.: US 20160355279 A1, further in view of YANO et al., Pub. No.: JP 2016171458 A.

Regarding claim 13, Ogo et al. discloses the attitude control system according to claim 12, wherein the artificial satellite further comprises a satellite attitude boundary condition setter to set satellite attitude boundary conditions based on information measured at various times ([0077] Although they take various gimbal angle configurations from the start to the end of the attitude change, FIG.7A verifies that the case of applying the "anisotropic weighted gradient method (AWGM)" enables to provide a larger input output gain in the torque output direction as compared to the case of applying the conventional "gradient method (GM)".), 
Ogo et al. does not explicitly disclose “reproduces the gimbal angle trajectory based on the driving capacity and the gimbal angle trajectory parameters that are received from the ground station”, however YANO et al., JP 2016171458 A, TRACKING ANTENNA SYSTEM AND TRACKING ANTENNA DEVICE and discloses; 
the information including a position, a velocity, the attitude angle, and the attitude angular velocity of the artificial satellite, and the controller (i) reproduces the gimbal angle trajectory based on the driving capacity and the gimbal angle trajectory parameters that are received from the ground station, and (ii) calculates the gimbal angle trajectory satisfying Path Constrained Time-Optimal Control or PC-TOC). This case highlights the improvements caused by the endpoint constraints in the PEC-TOC formulation.& [0121] All three simulations used the same parameters as listed in Table 2. As shown, the simulations used path constraints C.sub.A=0.2 and C.sub.B=0.6 for Equations (15) and (16), respectively. The simulations also used the endpoint constraint shown in Equation (17). A gain scheduled PID controller was used to convert attitude and angular rate errors into a delta torque that is added to the torque command. The time used for comparison was chosen as the time required for the line-of-sight (LOS) error to settle below 10 arc-minutes. For simulation purposes, perfect sensors and actuators were assumed. The chaser and target spacecraft were assumed to be stationary, which is reasonable given the small slew time. & [0122] For this example, the PEC-TOC and eigenaxis slews required different gains for best performance, although it should be noted that the gains were not optimized. Table 3 lists controller parameters used for the PEC-TOC and PC-TOC maneuver simulations. Table 4 lists controller parameters for the eigenaxis maneuver simulation. & [0176] [Step 4— Block 2412] Do line search increment factor (α) to determine new values of optimized variables and auxiliary variables for next iteration, e.g., x_new=x_old+α p. Calculate increment ratio alpha using wolfe-search2. The algorithm follows that of Wright & Nocedal “Numerical Optimization”, pp. 60-62, section 3.4. If alpha is very small, it implies that the search is being attempted near a local minima. In this case, alpha is reset to 1.0. [x; λ; μ; s; t] are updated and named as “old” for the next iteration. At first iteration, α is set to 1 without running line search. & [0177] [Step 5—Block 2414] Update Hessian (H) and penalty parameters (φ and θ) and recycle to Step 2—Block 2404. In Step 5, updated H, φ and θ are named as “old” for the next iteration [Step 5]. Use rank-2 BFGS update algorithm of Wright parameters can be computed by Eq (2.35) of Betts “Practical Methods for Optimal Control and Estimation using Nonlinear Programming” pp 55, section 2.4 Merit function [see Reference 8]. & [0178] FIG. 25 is a schematic block diagram showing a satellite 110 and corresponding ground station 130, in accordance with one exemplary embodiment. Among other things, the satellite 110 includes a retargeting controller 112 that generates and provides retargeting commands for four HCMGs 110.sub.1, 110.sub.2, 110.sub.3, 110.sub.4 (referred to collectively as HCMGs 110). The satellite 110 also includes a communication interface 118 that allows communication between the satellite 110 and the ground station 130. Among other things, the ground station 130 includes a satellite controller 132 and a communication interface 138 that allows communication between the satellite 110 and the ground station 130.).
YANO et al. teaches that these features are useful in order to provide a tracking antenna system capable of executing efficient and stable handover, in the tracking of a plurality of flying objects by a plurality of ground stations (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by YANO et al. with the system disclosed by OGO et al. in order to provide a tracking antenna system capable of executing efficient and stable handover, in the tracking of a plurality of flying objects by a plurality of ground stations. By using the position/posture information or the signal strength information of a moving unmanned aircraft, the antenna directivity information, and the like, the tracking direction of a plurality of ground station antennas 10, and the ground station 200 with which each unmanned aircraft 100 is connected are controlled dynamically. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ogo et al., Pub. No.: US 20090039202 A1, in view of Lim et al., Pub. No.: US 20160355279 A1, further in view of Bailey, Pub. No.: US 20100140413 A1.

Regarding claim 14, Ogo et al. discloses the attitude control system according to claim 7,
Ogo et al. does not explicitly disclose “gimbal angle trajectory calculator selects one pattern from the three patterns ”, however Bailey, US 20100140413 A1, teaches METHOD FOR MAXIMUM DATA COLLECTION WITH A CONTROL MOMENT GYROSCOPE CONTROLLED SATELLITE and discloses, wherein the an end edge time of the gimbal angle trajectory of each of the gimbals in accordance with a magnitude of the gimbal angle of the fixed interval  ([0064] “The maneuver in FIGS. 4A-C is designed by determining the desired final angular momentum, identifying the gimbal angle vectors that provide that final angular momentum, selecting the gimbal angle vector that requires the CMG's to move the least distance, calculating the gimbal angle trajectories (FIG. 4A) from the initial gimbal angle vector to the final gimbal angle vector, and calculating the gimbal rate trajectories (FIG. 4B) by maximizing the velocity of the CMG that moves the farthest and scaling the other three CMG's proportionately.” & [0070] Additionally, in embodiments of the invention, the duration of the maneuver is shorter than the prior art maneuver. As shown in FIGS. 3A and 4A, the duration of the maneuver in FIG. 3A is about 4.5 seconds, while the duration of the maneuver in FIG. 4A is about 3.5 seconds. Thus, the straight trajectory in gimbal angle space provides a shorter duration maneuver than the straight trajectory in angular momentum space. As mentioned above, more torque is available in gimbal angle space, as it is free of singularities. Thus the CMG's can get up to full speed faster, which reduces the duration of the maneuver. The gimbal-angle trajectory is faster because the limiting parameter, gimbal rate, is in the gimbal angle space. ), and 
(ii) determines the gimbal angle trajectory so as to satisfy the attitude angle and the attitude angular velocity of the start time and the completion time of the attitude change ([0042] As shown in FIG. 1, the pyramid configuration CMG system comprises four SG-CMGs disposed in such a manner that the four planes perpendicular to their unit vectors gi (i=1.about.4) have the angle .beta.=54.7 degrees with respect to the base plane of the pyramid. With such particular configuration, they operate in such a manner that unit vectors hi in the direction of angular momentum and unit vectors ci in the direction of attitude change of the satellite. Generally, such redundancy in the CMG system is used for avoiding the singularity that will be described hereinafter. & [0050] Now, shown in FIG. 4 is a functional block diagram of the satellite attitude control system to which the present invention is applied. That is, FIG. 4 is a functional block diagram to show the construction of an exemplified attitude change control system according to the present invention. As shown in FIG. 4, the attitude change control system 100 comprises gyro sensors (or gyro scopes) 20 that are attitude information sensors for detecting attitude information for space craft dynamics 50 representing attitude dynamics of the space craft (satellite) in which the attitude change control system 100 is installed, optical sensors 30, a CMG (Control Moment Gyro) 40 that is an actuator for the space craft dynamics 50 or for moving the attitude of the satellite, and an attitude control electronics (ACE) 10 for outputting instructions to the gimbal of the CMG 40 by utilizing information from the gyro scopes 20 and the optical sensors 30. It is to be noted herein that the gyro scopes 20 detect the attitude angular velocity d.theta./dt of the space craft dynamics 50 or the satellite and the optical sensors 30 detect the attitude angle .theta. of the space craft dynamics 50 or the satellite. ).
Bailey teaches that these features are useful in order  for maneuvering an imaging satellite, to change the attitude of the satellite. (see para. [0010]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Bailey with the system disclosed by OGO et al. in order to provide a method for changing the attitude of a satellite that is controlled by a plurality of control moment gyroscopes movable through gimbal angles. The method includes selecting a target for imaging, and determining a final attitude for pointing the satellite to the target and a final satellite rate for imaging the target (see para.[0011]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ogo et al., Pub. No.: US 20090039202 A1, in view of Curey et al., Pub. No.: US 20030014211 A1.

Regarding claim 21, Ogo et al. discloses the artificial satellite according to claim 19, wherein the gimbal angle trajectory calculator uses as the prerequisites setting of the acceleration interval and the deceleration interval ([0013] (2) An attitude change control method of the above (1), wherein the target profiles of the angle and angular velocity for each gimbal of the CMGs are calculated in a short time depending upon real time data of the detected current angle and angular velocity of the space craft and the current angle and angular velocity of each gimbal of the CMGs, thereby enabling to perform in real time.) 
Ogo et al. does not explicitly disclose “gimbal angular jerk” & “acceleration / deceleration interval ”, however Curey et al., US 20030014211 A1, teaches Motion and trajectory data generator for a multi-gimbaled rotating platform and discloses;
determined by one pattern of three patterns that are ([0018] In order to generate motion data which accurately simulates the movement of a rotating platform, the starting and stopping characteristics of the motion of the platform must be accounted for in order to simulate realistic inertial data. Thus, movement characteristics 16 of the first gimbal are input into the motion generating unit 12, where the movement characteristics 16 include a maximum angular acceleration 18, a maximum angular deceleration 20, a maximum angular rate 22, a step angular jerk 24 of the first gimbal, a starting angle 26 representing the position of the gimbal at the beginning of its rotational movement, and an ending angle 28 representing the position of the gimbal at the end of its rotational movement. From these input values, the motion generating unit 12 generates a set of motion equations 30 which define the movement of the first gimbal between the starting angle 26 and the ending angle 28. The set of motion equations 30 define an angular acceleration 32, an angular rate 34, an angular displacement 36, and an angular jerk 38 for the first gimbal as a function of time through its movement. & [0023] “As the gimbal moves between the starting and ending angles, the gimbal will experience values of step angular jerk, angular acceleration, angular deceleration, and angular rate which all gimbal. A sample motion timeline is illustrated in FIG. 2, which shows a possible profile of a set of motions equations as a function of time between the starting position and the ending position of a gimbal. The motion timeline can be broken into seven different time regions, where the characteristics of the motion of the gimbal within each time region will respectively differ based upon how the gimbal is operating. Transition times (t0, t1, t2, t3, t4, t5, t6, t7) between the time regions which define the length of each time region are determined based upon the input movement characteristics of the gimbal and the input degree of movement. At transition time t0, an initial torque will be applied to move the gimbal from its starting position, resulting in the angular jerk and the ramping angular acceleration as shown in time region A. At transition time t1, the greatest amount of torque is being applied to the gimbal, where maximum acceleration of the gimbal is reached while the angular rate continues to build as shown in time region B. At transition time t2, the acceleration of the gimbal is slowed down as the gimbal approaches its maximum rate, as shown in time region C. At transition time t3, the gimbal is no longer accelerating as it has reached its maximum rate as shown in time region D. As the gimbal will eventually be required to stop, the gimbal begins to decelerate at transition time t4 which also decreases the angular rate as shown in time region E. Once the highest amount of torque to slow down the gimbal is being applied, the gimbal will reach maximum deceleration at transition time t5 which continues to decrease the angular rate as shown in time region F. At transition time t6, the gimbal will decrease its deceleration which lessens the degree in which the angular rate is decreasing as shown in time region G. At transition time t7, the gimbal has reached the desired ending angle and all values of rate, acceleration, and jerk should be at zero at this point.): 
a first driving pattern in which the driving capacity contributes to the gimbal angular velocity, the gimbal angular acceleration, and the gimbal angular jerk ([0042] If the gimbal is determined to fail to achieve all three maxima, then the parameters for the maximum acceleration, maximum deceleration, and maximum rate are recomputed in step 446 and subsequently utilized in computing the set of motion equations according to the following equations: Max Accel=J*t.sub.1, Max Rate=J*t.sub.1.sup.2 ,Max Decel=-J*(t.sub.5-t.sub.3) & gimbal is determined to fail to achieve all three maxima, then the parameters for the maximum acceleration, maximum deceleration, and maximum rate are recomputed in step 446 and subsequently utilized in computing the set of motion equations according to the following equations: Max Accel=J*t.sub.1, Max Rate=J*t.sub.1.sup.2, Max Decel=-J*(t.sub.5-t.sub.3)), 
a second driving pattern in which the driving capacity contributes to the gimbal angular acceleration and the gimbal angular jerk ([0034] If the gimbal is determined to fail to achieve both maximum deceleration and maximum rate, then the parameters for the maximum deceleration and maximum rate are recomputed in step 422 and subsequently utilized in computing the set of motion equations according to the following equations: Max Rate=Max Accel*t.sub.2, Max Decel=-J*(t.sub.5-t.sub.3) & [0038] If the gimbal is determined to fail to achieve both maximum acceleration and maximum rate, then the parameters for the maximum acceleration and maximum rate are recomputed in step 434 and subsequently utilized in computing the set of motion equations according to the following equations: Max Accel=J*t.sub.1, Max Rate=Max Accel*t.sub.1, & [0040] If the gimbal is determined to fail to achieve both maximum acceleration and maximum deceleration, then the parameters for the maximum acceleration and maximum deceleration are recomputed in step 440 and subsequently utilized in computing the set of motion equations according to the following equations: Max Accel=J*t.sub.1, Max Decel=-J*(t.sub.5-t.sub.4)), and 
a third driving pattern in which the driving capacity contributes to the gimbal angular jerk ([0030] If the gimbal only fails to achieve maximum rate, then the parameters for the maximum rate are recomputed and utilized in computing the set of motion equations, wherein the maximum rate is recomputed in step 410 according to the following equation: Max Rate=Max Accel*t.sub.2 & [0032] If the gimbal is determined to only fail to achieve maximum deceleration, then the parameters for the maximum deceleration are recomputed and utilized in computing the set of motion equations, wherein the maximum deceleration is recomputed in step 416 according to the following equation: Max Decel=-J*(t.sub.5-t.sub.4). & [0036] If the gimbal is determined to fail to achieve maximum acceleration, then the parameter for the maximum acceleration is recomputed in step 428 and subsequently utilized in computing the set of motion equations according to the following equation: Max Accel=J*t.sub.1).).
Curey et al. teaches that these features are useful in order for generating motion and trajectory data for a multi-gimbaled rotating platform (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Curey et al. with the system disclosed by OGO et al. in order for generating motion and trajectory data for a multi-gimbaled rotating platform. A motion generating unit is provided for generating a set of motion equations for each degree of rotational freedom of the multi-gimbaled rotating platform, where the set of motion equations define the rotational movement of the platform about the pivot point of the gimbals between their starting position and ending position. Movement characteristics of the gimbals are provided to the motion generating unit for computing the set of motion equations, where the movement characteristics include a maximum angular acceleration, a maximum angular deceleration, a maximum angular rate, and a step angular jerk of the gimbal (see para.[0008]).

Regarding claim 22, Ogo et al. discloses the artificial satellite according to claim 20, wherein the gimbal angle trajectory calculator uses as the prerequisites setting of the acceleration interval and the deceleration interval ([0013] (2) An attitude change control method of the above (1), wherein the target profiles of the angle and angular velocity for each gimbal of the CMGs are calculated in a short time depending upon real time data of the detected current angle and angular velocity of the space craft and the current angle and angular velocity of each gimbal of the CMGs, thereby enabling to perform in real time.), 
Ogo et al. does not explicitly disclose “gimbal angular jerk” & “acceleration / deceleration interval ”, however Curey et al., US 20030014211 A1, teaches Motion and trajectory data generator for a multi-gimbaled rotating platform and discloses;
determined by one pattern of three patterns that are  ([0018] In order to generate motion data which accurately simulates the movement of a rotating platform, the starting gimbal moves between the starting and ending angles, the gimbal will experience values of step angular jerk, angular acceleration, angular deceleration, and angular rate which all vary through the movement of the gimbal. A sample motion timeline is illustrated in FIG. 2, which shows a possible profile of a set of motions equations as a function of time between the starting position and the ending position of a gimbal. The motion timeline can be broken into seven different time regions, where the characteristics of the motion of the gimbal within each time region will respectively differ based upon how the gimbal is operating. Transition times (t0, t1, t2, t3, t4, t5, t6, t7) between the time regions which define the length of each time region are determined based upon the input movement characteristics of the gimbal and the input degree of movement. At transition time t0, an initial torque will be applied to move the gimbal from its starting position, resulting in the angular jerk and the ramping angular acceleration as shown in time region A. At transition time t1, the greatest amount of torque is being applied to the gimbal, where maximum acceleration of the gimbal is reached while the angular rate continues to build as shown in time region B. At transition time t2, the acceleration of the gimbal is slowed down as the gimbal approaches its maximum rate, as shown in time region C. At transition time t3, the gimbal is no longer accelerating as it has reached its maximum rate as gimbal will eventually be required to stop, the gimbal begins to decelerate at transition time t4 which also decreases the angular rate as shown in time region E. Once the highest amount of torque to slow down the gimbal is being applied, the gimbal will reach maximum deceleration at transition time t5 which continues to decrease the angular rate as shown in time region F. At transition time t6, the gimbal will decrease its deceleration which lessens the degree in which the angular rate is decreasing as shown in time region G. At transition time t7, the gimbal has reached the desired ending angle and all values of rate, acceleration, and jerk should be at zero at this point.): 
a first driving pattern in which the driving capacity contributes to the gimbal angular velocity, the gimbal angular acceleration, and the gimbal angular jerk  ([0042] If the gimbal is determined to fail to achieve all three maxima, then the parameters for the maximum acceleration, maximum deceleration, and maximum rate are recomputed in step 446 and subsequently utilized in computing the set of motion equations according to the following equations: Max Accel=J*t.sub.1, Max Rate=J*t.sub.1.sup.2 ,Max Decel=-J*(t.sub.5-t.sub.3) & [0042] If the gimbal is determined to fail to achieve all three maxima, then the parameters for the maximum acceleration, maximum deceleration, and maximum rate are recomputed in step 446 and subsequently utilized in computing the set of motion equations according to the following equations: Max Accel=J*t.sub.1, Max Rate=J*t.sub.1.sup.2, Max Decel=-J*(t.sub.5-t.sub.3)), 
a second driving pattern in which the driving capacity contributes to the gimbal angular acceleration and the gimbal angular jerk ([0034] If the gimbal is determined to fail to achieve both maximum deceleration and maximum rate, then the parameters for the maximum deceleration and maximum rate are recomputed in step 422 and subsequently utilized in computing the set of motion equations according to the following equations: Max Rate=Max Accel*t.sub.2, Max Decel=-J*(t.sub.5-t.sub.3) & [0038] If the gimbal is determined to fail to achieve both maximum acceleration and maximum rate, then the parameters for the maximum acceleration and maximum rate are recomputed in step 434 and subsequently utilized in computing the set of motion equations according to the following equations: Max Accel=J*t.sub.1, Max Rate=Max Accel*t.sub.1, & [0040] If the gimbal is determined to fail to achieve both maximum acceleration and maximum deceleration, then the parameters for the maximum acceleration and maximum deceleration are recomputed in step 440 and subsequently utilized in computing the set of motion equations according to the following equations: Max Accel=J*t.sub.1, Max Decel=-J*(t.sub.5-t.sub.4)), and 
a third driving pattern in which the driving capacity contributes to the gimbal angular jerk  ([0030] If the gimbal only fails to achieve maximum rate, then the parameters for the maximum rate are recomputed and utilized in computing the set of motion equations, wherein the maximum rate is recomputed in step 410 according to the following equation: Max Rate=Max Accel*t.sub.2 & [0032] If the gimbal is determined to only fail to achieve maximum deceleration, then the parameters for the maximum deceleration are recomputed and utilized in computing the set of motion equations, wherein the maximum deceleration is recomputed in step 416 according to the following equation: Max Decel=-J*(t.sub.5-t.sub.4). & [0036] If the gimbal is determined to fail to achieve maximum acceleration, then the parameter for the maximum acceleration is recomputed in step 428 and subsequently utilized in computing the set of motion equations according to the following equation: Max Accel=J*t.sub.1).).
Curey et al. teaches that these features are useful in order for generating motion and trajectory data for a multi-gimbaled rotating platform (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Curey et al. with the system disclosed by OGO et al. in order for generating motion and trajectory data for a multi-gimbaled rotating platform. A motion generating unit is provided for generating a set of motion equations for each degree of rotational freedom of the multi-gimbaled rotating platform, where the set of motion equations define the rotational movement of the platform about the pivot point of the gimbals between their starting position and ending position. Movement characteristics of the gimbals are provided to the motion generating unit for computing the set of motion equations, where the movement characteristics include a maximum angular acceleration, a maximum angular deceleration, a maximum angular rate, and a step angular jerk of the gimbal (see para.[0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CARROLL; Kieran A. et al.	US 20160214742 A1	INERTIAL SENSING AUGMENTATION FOR NAVIGATION OF SPACECRAFT
KINGSBURY; Ryan Wallace et al.	US 20160043800 A1	DESIGN OF A FREE-SPACE OPTICAL COMMUNICATION MODULE FOR SMALL SATELLITES
Innes; Robert et al.	US 7982951 B1	Digital tracking platform for telescopes
SHIMA TAKEYA et al.	JP 2012051387 A	ATTITUDE CONTROL DEVICE OF SPACE VEHICLE
Kamiya; Toshio et al.	US 20090218449 A1	ATTITUDE CONTROL DATA CREATING METHOD, AND ATTITUDE CONTROL SYSTEM APPLYING THE METHOD
Cavanagh; John Denis	US 3866025 A	SPACECRAFT ATTITUDE CONTROL SYSTEM
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665